FILED
                           NOT FOR PUBLICATION                              OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50599

              Plaintiff - Appellee,              D.C. No. 3:09-cr-02584-JAH-1

  v.
                                                 MEMORANDUM *
VICTOR MALDONADO-DELGADO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted August 18, 2010 **
                             San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Victor Maldonado-Delgado appeals the district court's sentence of 60

months following his guilty plea to charges of being a deported alien found in the

United States in violation of 8 U.S.C. § 1326. Maldonado contends that, in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposing his sentence, the district court improperly failed to consider mitigating

factors, improperly characterized his prior conviction under Cal. Penal Code

§ 245(a)(1) as a crime of violence, and improperly imposed a sentence that was

above the statutory maximum. We have jurisdiction under 28 U.S.C. §§ 1291,

1294. We affirm.

      We review a district court’s sentencing decisions for abuse of discretion.

Gall v. United States, 552 U.S. 38, 50–51 (2007). We review sentence

enhancements de novo. United States v. Valle-Montalbo, 474 F.3d 1197, 1199

(9th Cir. 2007). And we review the constitutionality of a district court’s sentence

de novo. See United States v. Smith, 282 F.3d 758, 771 (9th Cir. 2002).

      The facts of this case are known to the parties. We do not repeat them.

                                            I

      A district court is not required to discuss each mitigating factor under 18

U.S.C. § 3553(a). United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). Instead, all that is required is that the court “state the reasons for the

sentence imposed” so that we may conduct a meaningful review. See id. at

516–17. Here, our review of the record reveals that the district court considered

the relevant mitigating factors and explained its sentence to the extent necessary




                                            2
for our review. No more is required. See Rita v. United States, 551 U.S. 338,

357–58 (2007).

                                         II

      A conviction of assault with a deadly weapon under Cal. Penal Code

§ 245(a)(1) is a crime of violence within the meaning of U.S.S.G. § 2L1.2. United

States v. Grajeda, 581 F.3d 1186, 1192 (9th Cir. 2009). The district court therefore

properly characterized Maldonado’s prior conviction as a crime of violence, which

triggered the sentencing enhancements of U.S.S.G. § 2L1.2.

                                         III

      Maldonado contends the district court erred by applying 8 U.S.C. § 1326(b)

to enhance his sentence. Specifically, he argues that Almendarez-Torres v. United

States, 523 U.S. 224 (1998), which permits enhancement based on the existence of

a prior felony, has been overruled by Nijhawan v. Holder, 129 S. Ct. 2294 (2009),

so that his prior felony must be either admitted or proved to a jury beyond a

reasonable doubt. We have repeatedly held, however, that Almendarez-Torres is

binding unless expressly overruled by the Supreme Court. See, e.g., United States

v. Grajeda, 581 F.3d 1186, 1197 (9th Cir. 2009); Butler v. Curry, 528 F.3d 624,

643-44 (9th Cir. 2008) (citing cases). Because Nijhawan does not even mention




                                          3
Almendarez-Torres, we cannot conclude that Almendarez-Torres has been

expressly overruled, and accordingly, we reject Maldonado’s argument.

      AFFIRMED.




                                       4